Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 11191453. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope  of the patent is encompassing the scope of the instant application.
Instant Application 
PN11191453
1. A system for improving posture, comprising: a sensor device; and a posture improvement software program, comprising a posture improvement system interface; wherein said sensor device is configured to be physically associated with a user; wherein said sensor device is configured to communicate with said posture improvement software program; wherein said sensor device comprises one or more sensors; wherein said one or more sensors monitor one or more movements of said user; wherein said posture improvement software program is configured to operate on one or more user devices; wherein said posture improvement system interface is displayed to said user on said one or more user devices; wherein said system for improving posture calculates one or more optimum postural positions for said user; wherein said system for improving posture monitors a conformance of said user with at least one of said one or more optimum postural positions; and wherein said posture improvement system detects and notifies said user of one or more non-conformances of said user with said at least one of said one or more optimum postural positions, such that said user is reminded to maintain said at least one of said one or more optimum postural positions.
. A system for improving posture, comprising: a sensor device; and a posture improvement software program, comprising a posture improvement system interface; wherein said sensor device is configured to be physically associated with a user; wherein said sensor device communicates with said posture improvement software program; wherein said sensor device comprises one or more sensors; wherein said one or more sensors monitor a physical position of said user and one or more movements of said user; wherein said posture improvement software program is configured to operate on one or more user devices; wherein said posture improvement system interface is displayed to said user on said one or more user devices; wherein said posture improvement software program is configured to collect information about said user; wherein said system for improving posture calculates one or more optimum postural positions for said user, based on data communicated by said sensor device and said collected information about said user; wherein said system for improving posture monitors a conformance of said user with at least one of said one or more optimum postural positions; wherein said system for improving posture displays said conformance on said posture improvement system interface; and wherein said posture improvement system detects and notifies said user of one or more non-conformances, such that a user is reminded to maintain said at least one of said one or more optimum postural positions.
2. The system for improving posture of Claim 1, wherein said system for improving posture displays said conformance on said posture improvement system interface.
2. The system for improving posture of Claim 1, wherein said displaying of said conformance of said user with at least one of said one or more optimum postural 27positions is displayed via a pictograph.
3.The system for improving posture of Claim 2, wherein said displaying of said conformance of said user with at least one of said one or more optimum postural positions is displayed via a pictograph.
2. The system for improving posture of Claim 1, wherein said displaying of said conformance of said user with at least one of said one or more optimum postural 27positions is displayed via a pictograph.
4. The system for improving posture of Claim 3, wherein said pictograph is a visual depiction of an avatar of said user.
3. The system for improving posture of Claim 2, wherein said pictograph is a visual depiction of an avatar of said user.
5. The system for improving posture of Claim 4, wherein as said user moves, said sensor 29device is configured to relay said one or more movements of said user to said posture improvement software program, such that said posture improvement system interface displays said one or more movements of said user as one or more corresponding movements of said avatar of said user.
4. The system for improving posture of Claim 3, wherein as said user moves, said sensor device relays one or more movements of said user to said posture improvement software program, such that said posture improvement system interface displays said one or more movements of said user as one or more corresponding movements of said avatar of said user.
6. The system for improving posture of Claim 5, wherein when said user fails to maintain said conformance, said avatar of said user is shown not maintaining proper posture and said posture improvement system interface is configured to notify said user of said one or more non-conformances.
5. The system for improving posture of Claim 4, wherein when said user fails to maintain said at least one of said one or more optimum postural positions, said avatar of said user is shown not maintaining proper posture and said posture improvement system interface notifies said user of said one or more non-conformances.
7. The system for improving posture of Claim 1, wherein said sensor device is configured to be affixed to said user via an adhesive.
6. The system for improving posture of Claim 1, wherein said sensor device is configured to be affixed to said user via an adhesive.
8. The system for improving posture of Claim 1, wherein said posture improvement system interface comprises an optimal posture position layout.
7. The system for improving posture of Claim 1, wherein said posture improvement system interface comprises an optimal posture position layout.
9. The system for improving posture of Claim 8, wherein said optimal posture position layout is selected from the group of optimal posture position layouts consisting of one or more of: a pictograph; a bullseye; a target; a target posture ball; and combinations thereof.
8. The system for improving posture of Claim 7, wherein said optimal posture position layout is selected from the group of optimal posture position layouts consisting of one or more of: a pictograph; a bullseye; a target; a target posture ball; and combinations thereof.
10. The system for improving posture of Claim 1, wherein said one or more optimum postural positions are selected from the positions consisting of: seated, standing, and active positions, including, a plurality of watching media positions, a plurality of sport/activity positions, a driving position, a plurality of working positions, a plurality of bed positions, a plurality of travel positions, a plurality of interactive game positions, a plurality of presentation positions, a personal confidence position, a plurality of repetitive occupational motion positions, and a plurality of specific occupational needs positions.
9. The system for improving posture of Claim 1, wherein said one or more optimum postural positions are selected from the positions consisting of: seated, standing, and active positions, including, a plurality of watching media position; a plurality of sport/activity positions; a driving position; a plurality of working positions; a plurality of bed positions; a plurality of travel positions; a plurality of interactive game positions; presentation positions; a personal confidence position; a plurality of repetitive occupational motion positions; and a plurality of specific occupational needs positions.
11. The system for improving posture of Claim 1, wherein said one or more user devices are selected from the group of devices consisting of: a smart phone; a laptop computer; a smart television; a mouse; a monitor; a chair; a tablet; a smart watch; a keyboard; a piece of eyewear, and a computer.
10. The system for improving posture of Claim 1, wherein said one or more user devices are selected from the group of devices consisting of: a smart phone; a laptop computer; a smart television; a mouse; a monitor; a chair; a tablet; a smart watch; a keyboard; eyewear, and a computer.
12. The system for improving posture of Claim 1, wherein said notifying of said one or more non-conformances is adjustable in sensitivity.
11. The system for improving posture of Claim 1, wherein a sensitivity of said notifying of said one or more non-conformances is adjustable.
13. The system for improving posture of Claim 1, wherein said posture improvement 30software program further comprises an activity notification.
12. The system for improving posture of Claim 1, wherein said posture improvement software program further comprises an activity notification.
14. The system for improving posture of Claim 1, wherein said posture improvement software system comprises a conditioning program; wherein said conditioning program recommends an interval program based on a postural behavior of said user; and wherein said conditioning program provides information to said user regarding said postural behavior of said user.
13. The system for improving posture of Claim 1, wherein said posture improvement software system comprises a conditioning program; wherein said conditioning program recommends an interval program based on a postural behavior of said user; and wherein said conditioning program provides insight to said user regarding said postural behavior of said user.



Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        /OJIAKO K NWUGO/Primary Examiner, Art Unit 2685